Case 1:19-cv-21984-NLH-MJS Document 10 Filed 04/13/21 Page 1 of 2 PageID: 50



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
NATHANIEL PARKS,               :
                               :    No. 19-cv-21984 (NLH)(MJS)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
CFG HEALTH SERVICES, et al., :
                               :
               Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Nathaniel Parks is proceeding on an amended

complaint filed under 42 U.S.C. § 1983.        ECF No. 6.

     2.   On April 12, 2021, mail sent to Plaintiff at his

address of record was returned as undeliverable.          ECF No. 9.

     3.    The returned envelope is marked “Return to Sender,

Refused, Unable to forward.”       Id.   A stamp indicates that

Plaintiff is “no longer in custody.”        Id.

     4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.           See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     5.   The Clerk of the Court will be ordered to
                                     1
Case 1:19-cv-21984-NLH-MJS Document 10 Filed 04/13/21 Page 2 of 2 PageID: 51



administratively terminate this case.        Plaintiff may reopen this

matter by submitting his updated address.

     6.   An appropriate order follows.




Dated: April 13, 2021                      s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
